Mr. Justice Phillips delivered the opinion of the court: The Pittsburg, Ft. Wayne and Chicago Railway Company, one of the plaintiffs in error, is the owner, and the Pennsylvania Company, the other plaintiff in error, is the lessee, of the.tract of land occupied by the Union Passenger Station in Chicago, bounded by Madison, VanBuren and Canal streets and the Chicago river. Several railway companies use this station under an agreement which provides that the Pennsylvania Company shall have control of the station and property. It is alleged that passenger trains to the number of 233 arrive and depart from the station every twenty-four hours; that the average daily number of passengers arriving and departing is over 31,000; that the pieces of baggage received and delivered daily number over 2900, and the United States mail received and delivered averages 178 tons per day. The passenger station fronts on Canal street, and. the entire length of the building on that street is 1070 feet, with thirty entrances in constant use in the transaction of business. There are five other stations at different places in Chicago. All tickets beyond the terminus at Chicago, and known as “through tickets,” have attached thereto a coupon for conveyance through the city of Chicago from this station to the station of the connecting line of railway, and each railway company entering the station has a contract for the use of a line of coaches for the performance of this service called for by the coupon. All coaches and wagons leaving the railway station perform this service of carrying passengers and bag'g'ag'e, and stand in front of the station as long as necessary to receive passengers, baggage and mail. On December 31, 1885, the city council of the city of Chicago passed an ordinance establishing stands, which was approved by the mayor, and which provided that “any duly licensed hackney coach, cab or other vehicle for the conveyance of passengers may stand, while waiting for employment, at any of the following places and for the period of time hereinafter provided: Stand No. 1. ■—The north side of Washington street, between Clark and LaSalle streets. Stand No. 2.—That portion of the west side of Clark street beginning fifty feet from the south-west corner of Randolph and Clark streets and running thence to Washington street. Stand No. 3.—The east side of LaSalle street, between Washington and Randolph streets. Stand No. 4.-—The east side of Canal street, occupying one hundred and ten feet, between Adams and Madison streets, as the superintendent of police shall direct. Stand No. 5.-—-All theatres and other places of public amusement fifteen minutes before the conclusion of the performance. Stand No. 6.—At all railroad depots ten minutes previous to the arrival of all passenger trains. Stand No. 7.—On all such street" corners from ten P. M. until sunrise, as the superintendent of police shall designate. Stand No. 8. —At such other places where the occupants of the premises in front of which it is desired to stand for employment shall give permission, in writing, to the owner or driver so to do, and it shall be approved in writing by the superintendent of police: Provided, it shall not be lawful to stand for employment in front of a hotel where such stand has been established on the opposite side of the street from such hotel.” On January 20, 1896, the city council passed another ordinance, as follows: “That when, at or near any railway passenger depot in the city of Chicago, a place has been or shall be designated as a licensed carriage stand, it shall be lawful for the driver of the first double and first single vehicle in line to stand in front of such railroad depot and solicit business, provided such driver shall not, in so soliciting business, obstruct the sidewalk or stand thereon at a greater distance than two feet from the curb line.” Hack stands Nos. 1, 2 and 3 are in front of public property. Hack stand No. 4 is in front of the railroad station. Plaintiffs in error allege in their bill that since the passage of the ordinance this stand in front of the station has had hacks, cabs and express wagons standing continuously, against the protest of the complainants, in front of the station for a distance of about three hundred feet from the south side of Madison street, and that they occupy this stand continuously from seven o’clock A. M. until ten o’clock P. M., and the drivers occupy a part of the sidewalk, soliciting passengers and bag’gage. It is averred that fifteen hacks and coupés and six express wagons, and from eighteen to twenty men, are at this hack stand continuously during the hours named; that twenty-three to twenty-five horses are fed daily at the stand, and that the drivers of the first single and first double vehicles have stood in front of the main entrance of the passenger station soliciting business. On February 24, 1896, the plaintiffs in error filed their bill alleging the foregoing facts, and charged that the space in front of the station is necessary for the transaction of the business to which the station is devoted; that said ordinances are illegal and void; that the interference, interruption and daily damage and inconvenience to complainants and occupants of the station constitute irreparable damage; that the hack stand presents ingress and egress to and from their property, and that its establishment is a damage and interference with their private rights, and causes an unjust burden upon their property without compensation, and gives for a private use a portion of Canal street in front of their property which,is held in trust by the city of Chicago solely for use° as a public street'. The city of Chicago and John J. Badenoch, superintendent, were made defendants, and the bill prayed for an injunction restraining them from continuing the stand for hacks and express wagons, and from permitting the drivers of first single and first double vehicles to occupy the sidewalk in front of the station for the purpose of soliciting passengers. On leave granted for that purpose, Thomas J. Doyle and Walter Owen, representing the hackmen occupying this stand, were admitted to the suit and filed answers denying that the ordinances are illegal; or that the hack stand prevents complainants from the nse of, or ingress to and egress from, their property; or that the space in front of the station is necessary for the transaction of the business of the station, or that the portion occupied by the hack stand is necessary or important for such business; alleging that along the entire space occupied there is no public traffic which is interfered with or damaged by the hack stand, and that on the station grounds and premises of the complainants, and at the entrance to the power house, are stationed hacks and cabs belonging to another proprietor, which wait there for passengers by an arrangement with the complainants. No answer was filed by the city of Chicago, but it appeared by its corporate counsel. Replications were filed to the answers of Doyle and Owen, and on the hearing, by agreement, the application for injunction was made a final hearing, and affidavits were filed in support of the bill and answers. On hearing the circuit court found that' the ordinance passed by the city of Chicago on the twentieth day of January, 1896, and which went into force on the twenty-eighth day of January, 1896, entitled “An ordinance regulating the drivers of vehicles at railroad depots,” was illegal, null and void, and the enforcement thereof should be restrained, as prayed in complainants’ bill of complaint. The court further found that the ordinance passed by the common council of the city of Chicago on the thirty-first day of December, 1885, entitled “An ordinance establishing hack stands,” published as section 1705 in the laws and ordinances of the city of Chicago published in 1890, is a valid ordinance so far as it establishes stand No. 4, upon the - east side of Canal street, occupying one hundred and ten feet between Madison and Adams streets as the superintendent of police shall direct, and that said ordinance is a reasonable and valid exercise of the powers conferred upon the common council of the city of Chicago to the extent of the frontage of one hundred and ten feet named in said ordinance. The title of the streets is vested in the city, and it has the conservation, control, management and supervision of such trust property, and it is .its duty to defend and protect the title to such trust estate. The city has no power or authority to grant the exclusive use of its streets to any private person or for any private purposes, but must hold and control the possession exclusively for public use, for purposes of travel and the like. (Field v. Barling, 149 Ill. 556; Hibbard & Co. v. City of Chicago, 173 id. 91; Barrows v. Gity of Sycamore, 150 id. 588; Ligare v. City of Chicago, 139 id. 46.) The rule is, that all public highways, from side to side and from end to end, are held for the use of the public, and no other safe rule can be adopted. It does not follow, however, that every obstruction of a street would constitute a purpresture or be illegal. Necessary and temporary obstructions of the streets for the purposes of or incident to their repair, and interruptions caused by the improvement of adjoining lots if not continued for an unreasonable time, are not such encroachments as would amount to a public nuisance. The construction of street railroads, the erection of telegraph and telephone poles and the running of stage lines are all increased burdens on the streets which may be authorized by the municipality. A stage line running along the street, or cabs to be used by persons desiring that method of locomotion, would have a right to stop and take up and discharge passengers and use the street for such public use, but mere inconvenience to the owner of property by reason of a hack hailed to stop in front of his premises a sufficient period of time for one to mount or alight, would not give such owner the right to resort to a court of equity and have an injunction. The use of the street or highway with the consent or acquiescence pf the municipal authorities cannot be enjoined at the suit of an abutting property owner. This court has frequently determined this question and held that where an additional use of the street has been granted by the city an injunction will not be granted to restrain such use, as the right to so occupy is a question between one so occupying and the municipality having the control of the streets and charged with the duty of keeping the same free from unlawful obstructions and protect the public. The remedy of an individual—the abutting owner—is in an action for damages for an injury resulting to his property by reason of what is claimed by him to be a use of the street inconsistent with his rights. He cannot, however, be permitted to invoke the remedy by injunction for the protection of the public, and under that guise seek to protect himself. Murphy v. City of Chicago, 29 Ill. 279; Corcoran v. Chicago, Madison and Northern Railroad Co. 149 id. 291; Doane v. Lake Street Elevated Railroad Co. 165 id. 510, and cases cited. The depot of the complainants, extending over one thousand feet in length, is for the use of its passengers entering therein or departing therefrom over the different lines of railways which receive and discharge passengers therein. A railroad company, whilst in a certain sense a private corporation, is in many other respects a public corporation and amenable to public control, and different from a mere private corporation. Such a corporation is invested with extraordinary powers, under which it may condemn a right of way, and by the exercise of eminent domain take to its own use, on payment of damages (or, rather, of compensation,) found by a jury, the property of others against the will of the owners, and use and exercise control over it for its corporate purposes.. Invested with such power it becomes more than a mere private corporation, and in consequence of its vested powers, in every character, it partakes of a public corporation, and is, and always must be, held amenable to public control. One of the duties discharged by the various railroads entering this depot is the carriage of passengers. Prom the facts shown by this record, on an average over thirty-one thousand passeng'ers are received and discharged daily at this depot. There are five other depots in the city of Chicag'o at which passengers arrive and depart. The transfer of passengers from one railroad depot to another, or their transfer to various places in the city which they may be desirous of reaching, renders means of transportation necessary by which passengers so arriving and desiring to depart may have access to the various railroad depots or to other places in the city to which access is desired, and this, in many cases, is most conveniently met on the part of the traveling public by the use of hacks, which, to be of advantage, must be so accessible that unnecessary waste .of time and inconvenience in trying- to find the same may not result. Recognizing that the use of this depot for the purposes for which the land was acquired on which this building was erected, and the use of the same by the railroad companies having access thereto, cannot be prejudicially interfered with by any ordinance of the city to the damag'e of the complainants, the question as to'public and private rights is presented. It does not appear that ingress to and egress from complainants’ property is prevented in counection with the complainants’ building. It does appear that those who control this depot (complainants herein) have permitted other persons to have a lease on certain ground belonging to and connected therewith, on which such persons may stand their cabs and carriages while awaiting passengers thus arriving at said depot. „ Taking into consideration the character of buildings such as depots of the railroads in the city,' and recognizing their right to exercise the power of eminent domain, it may well be held that such buildings are in the nature of public buildings. It never has been held that the city council may not establish hack stands in front of public buildings in the city, and no public want of access to such a convenience as hack stands can be greater on the-part of the traveling public at any other point than at the depots of the city. A hack stand cannot, of itself, interfere with passenger or freight traffic of a railroad unless it prevents access to or egress from its buildings. In Doane v. Lake Street Elevated Railroad Co. supra, it was held (p. 519): “The real ground upon which relief by injunction is denied in such cases is, that the use of a street, being within the purposes for which it is laid out, and therefore a proper use, the right to occupy is properly a question between the defendant and the municipality having the control of its streets and charged with the duty of keeping them free from unlawful obstructions, or between the defendant and the public generally, the individual being left to his action for damages for any injury resulting to his property.” It appears from the record that certain property owned by the complainants and adjacent to the depot was leased to one Leroy Eighme for use as a hack stand, and that the lessee, by using the property and excluding others therefrom, would have privileges of access to the depot and of carrying passengers which others would not have. While we recognize that the companies which control the depot grounds and buildings may make needful rules for their regulation, yet they cannot grant special privileges beyond the limits of their own land, and make a contract with one which gives him the right to carry passengers from their depot beyond their own lines and exclude others from such privilege of carriage. If such companies control the, transportation of passengers and merchandise beyond their own lines, such power might be exercised solely for their own benefit and not for that of the public. They cannot make a rule under which certain persons are allowed to occupy the streets or control travel and exclude others therefrom, regardless of any wrongdoing or misconduct on the part of the persons so excluded. An attempt to exercise a power of that character would be unreasonable and unauthorized under the law. Montana Union Railway Co. v. Langlois, 8 L. R. A. 752, and authorities cited; Old Colony Railway Co. v. Tripp, 142 Mass. 35; Schmitt v. State, 8 Lea, 13. Kalamazoo Hack and Bus Co. v. Sootsma, 84 Mich. 194, was a case where"a construction company operating a railroad had leased to the plaintiff a piece of land Used for depot purposes in the city of Kalamazoo, to be used by it for carriage and hack stand purposes only. Notices of this lease were posted up, and the superintendent of the railroad company also notified others that the property was for the exclusive use of the lessee company. The defendant placed his hack on the ground, and on being notified to leave, refused to do so and remained there until an incoming train, when he procured a passenger and drove away with him, whereupon the hack company sued in trespass. The court say: “The granting of this exclusive privilege to occupy this favored spot of ground, and one theretofore used customarily by all hackmen and busmen, to the plaintiff, was a discrimination against the defendant as well as all other hack-men not in the employ or service of the plaintiff, thus giving to the plaintiff a monopoly of the railroad company’s grounds for the standing of hacks and busses and the soliciting of passengers therefor, * * * and is contrary to the provision of the statute that ‘all railroad corporations shall grant equal facilities for the transportation of passengers and freight to all persons, companies or corporations.’” The court further say: “This statute evidently does not relate entirely to the mere carriage on cars of the road. To be effective it must be construed to include also not only the receiving of such passengers and freight at its depots, but as well the receiving of them by other persons, companies or corporations at the point upon its road where the carriage ends. The access to its grounds must be free and equal to all, whether it be to take passage or leave the trains. No railroad company, under this statute, would be permitted to give to one hack or bus company exclusive access to its depots in the carriage of passengers or freight to its trains. Nor can it any more properly giye such exclusive or better privilege to such company taking passengers or freight from its trains to be transported from them elsewhere. But, independently of the statute, the plaintiff could not recover in this case. A railroad company can make all needful reasonable rules and regulations concerning the use of its depots and grounds, and can exclude all persons therefrom wl}0 have no business with the railroad or passengers going to and coming from the trains or depots, and it probably can prohibit all persons from soliciting" passengers there themselves upon its premises, but it cannot arbitrarily admit one common carrier of passeng'ers or freight to its depot or grounds and exclude all others for no other reason than that it is for its own private profit or pleasure. Such rules and regulations must touch and affect all alike. It may determine the distance from its depot or track at which persons soliciting passengers may stand while on its grounds, but this determination must affect and apply to all. ' To permit a railroad company, upon any charge except of wrong or misconduct on the part of the person excluded, to allow one hackman or line of hacks to occupy a place upon its grounds which is denied to another, or to set apart the most favorable ground, as in this case, to one company and to exclude the others therefrom, would be, in the language of Justice Field in Railroad Co. v. Tripp, 147 Mass. 43, to enable a railroad corporation largely to control the transportation of passengers and merchandise'beyond its own line, and to establish a monopoly not granted by its charter, which might be solely for its own benefit and not for the benefit of the public.’” Montana Union Railway Co. v. Langlois, 9 Mont. 419, was an action for an injunction brought by the railway company against the defendant, in which the bill, answer and stipulated facts showed that the railroad company had contracted with Lovell Bros., by which contract they were to carry the mail for the railway company from its station to the post-office, in consideration of which they were to have the exclusive use of certain grounds, belonging to the complainant, which it had enclosed. The defendant had insisted in driving his wagons and busses onto said lands and leaving them standing on the ground, the exclusive use of which had been granted to said Lovell Bros. The court, on hearing, dissolved the temporary injunction granted, and based their reason for so doing on the ground that to permit the injunction to stand, restraining other cab drivers than Lovell Bros., to whom the exclusive use had been given, from using the depot grounds, would aid in causing a monopoly, destroy just competition and cause thereby a hardship not only on other cab drivers but on the general public. The court cite Mariott v. London and Southwestern Railway Co. 1 Com. B. (N. S.) 499, in which case the complainant alleged that he brought passengers to the defendant’s railway station and the latter refused him access to the station grounds to deliver his passengers there, while at the same time this privilege was granted to other corhpanies, and upon this showing the injunction was granted. McConnell v. Pedigo & Hays, 92 Ky. 465, was a case in which a contract similar to that in the case last above cited had been entered into between the railroad company and McConnell, by which an exclusive privilege was sought to be given to him in consideration that he would carry the mails for the company. The injunction sought was denied. To the same effect is the recent case of State v. Reed, 76 Miss. 211. The law furnished a full and complete remedy to the complainants for any injury to their property by the creation of a hack stand by the city. The complainants may for any injury sustained have a remedy at law separate and distinct from the public interests, and have compensation granted for damages sustained, which can be determined and admeasured by a jury, without resort to the extraordinary remedy by injunction. (Chicago and Western Indiana Railroad Co. v. Ayres, 106 Ill. 511; Rigney v. City of Chicago, 102 id. 64; Lake Erie and Western Railroad Co. v. Scott, 132 id. 429; Doane v. Lake Street Elevated Railroad Co. supra.) These complainants cannot, in the interest of the public, resort to this remedy, and have shown no special or peculiar injury to their property entitling them to an injunction. There was no error in the decree of the circuit court and its decree is affirmed. 5ecree affirmed.